United States Court of Appeals
                     For the First Circuit

No. 11-2270

                          JULIE COLBY,

                      Plaintiff, Appellee,

                               v.

          UNION SECURITY INSURANCE COMPANY & MANAGEMENT
           COMPANY FOR MERRIMACK ANESTHESIA ASSOCIATES
                    LONG TERM DISABILITY PLAN,

                      Defendant, Appellant.

 ASSURANT EMPLOYEE BENEFITS; FORTIS BENEFITS INSURANCE COMPANY,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                    Boudin,* Selya and Stahl,
                         Circuit Judges.


     Joshua Bachrach, with whom Wilson, Elser, Moskowitz, Edelman
& Dicker LLP was on brief, for appellant.
     Mala M. Rafik, with whom Sean K. Collins, S. Stephen
Rosenfeld, and M. Katherine Sullivan were on brief, for appellee.




    *
      Judge Boudin heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion. The remaining two panelists have
issued the opinion pursuant to 28 U.S.C. § 46(d).
January 17, 2013
           SELYA, Circuit Judge.                 This cutting-edge case involves

the existence vel non of an obligation to pay long-term disability

(LTD) benefits under a conventional group insurance plan.                               The

central question is whether, in an addiction context, a risk of

relapse   can     be    so    significant            as   to   constitute   a     current

disability.     Although we recognize that our decision creates a

circuit split, we answer this question affirmatively and uphold the

district court's award of LTD benefits to the plaintiff.                          In our

view, a risk of relapse into substance dependence — like a risk of

relapse into cardiac distress or a risk of relapse into orthopedic

complications     —     can   swell       to    so    significant    a    level    as   to

constitute a current disability.

I.   BACKGROUND

           Between 1988 and 2004, the plaintiff, Dr. Julie Colby,

was a partner in a medical practice known as Merrimack Valley

Anesthesia Associates (MVAA).                  In that capacity, she served as a

staff   anesthesiologist        at    a    hospital        located   in   Newburyport,

Massachusetts.         Her schedule was demanding: she worked 60 to 90

hours per week.

           The landscape changed dramatically in July of 2004, when

a colleague happened upon the plaintiff "sleeping or unconscious"

on a table in the hospital.                The plaintiff tested positive for

Fentanyl, an opioid used in her anesthesiology practice.                                 As




                                           -3-
matters turned out, she had for some time been self-administering

opioids and had become addicted.

          The consequences of this discovery were stark: within a

matter of weeks, the plaintiff took a leave of absence and entered

inpatient substance abuse treatment at the Talbott Recovery Campus

(Talbott) in Atlanta, Georgia. Talbott professionals diagnosed the

plaintiff as having an opioid dependence, a dysthymic disorder, and

obsessive-compulsive personality traits.   In addition, her intake

examination revealed severe back pain associated with degenerative

disc disease and a history of major depression.

          The plaintiff stayed at Talbott until November of 2004,

after which she remained under regular medical supervision on an

outpatient basis.   For aught that appears, she has not resumed her

use of Fentanyl.     Her license to practice medicine was first

relinquished, then revoked.

          When the plaintiff's dependence on opioids came to light,

her employer, MVAA, had in force a group employee benefit plan,

underwritten and administered by Union Security Insurance Company

& Management Company for Merrimack Anesthesia Associates Long Term

Disability Plan (USIC), which included LTD benefits.1   The plan is

governed by the Employee Retirement Income Security Act of 1974

(ERISA), 29 U.S.C. §§ 1001-1461.


     1
       The parties variously refer to the paperwork undergirding
the LTD benefits as "the plan" or "the policy." We use these terms
interchangeably.

                                -4-
          The plan had a 90-day waiting period (denominated as a

"qualifying period") for LTD benefits.    When the plaintiff applied

for those benefits, USIC approved payment from the end of that

period (November 8, 2004) to the end of her stay at Talbott

(November 20, 2004).    But USIC refused to pay benefits past this

point.   It noted that the plaintiff had been discharged from

Talbott and that, although she remained under a doctor's care and

feared a relapse, a "risk for relapse is not the same as a current

disability."

          The plaintiff exhausted her administrative appeals within

the structure of the plan and then brought suit in the federal

district court.     See 29 U.S.C. § 1132(a)(1)(B).     Her complaint

named an array of defendants but, to all intents and purposes, USIC

— the lone appellant — is the real party in interest.    For ease in

exposition, we refer to USIC as if it were the sole defendant.

          In due course, the parties cross-moved for judgment on

the record.    Ruling on these cross-motions, the district court

deemed USIC's termination of benefits unreasonable.         Colby v.

Assurant Emp. Benefits (Colby I), 603 F. Supp. 2d 223, 244 (D.

Mass. 2009).      Pertinently, the court stated that a denial of

benefits premised on the ground that an "LTD plan does not cover

future risk generally or treats physical and psychological future

risks differently, absent language allowing such distinctions, is

arbitrary and capricious."   Id.    The court remanded the matter for


                                   -5-
further consideration "[b]ecause USIC [had] categorically excluded

risk of relapse as a basis for disability" and thus had not

"conducted the appropriate analysis, i.e. whether the probability

of Dr. Colby relapsing upon a return to the practice of medicine

was so high" that she was totally disabled under the plan.             Id. at

246.

            The remand had little practical effect.           USIC's position

hardened: it continued to resist the payment of any benefits beyond

November 20,      2004,   insisting   that   "[u]nder   the    terms   of   the

applicable policy, risk of a potential future disability is not

considered a current disability for which benefits are available."

            The plaintiff again exhausted her administrative appeals

and repaired to the district court.          The district court reopened

the case, and, responding to a new set of cross-motions for

judgment on the record, awarded the plaintiff LTD benefits for the

remainder of the 36 month period (the maximum available to her

under the plan).     Colby v. Assurant Emp. Benefits (Colby II), 818

F. Supp. 2d 365, 384 (D. Mass. 2011).             In support, the court

explained "that categorically excluding the risk of drug abuse

relapse is an unreasonable interpretation of the Plan."                Id. at

378.    This timely appeal followed.

II.    ANALYSIS

            The plan at issue here is conventional, and its contours

are unremarkable.     The baseline facts are pellucid: the plan falls


                                      -6-
within the compass of ERISA, USIC is the plan administrator, and

the plan documents vest discretion in the plan administrator with

respect to both the interpretation and application of the plan's

provisions.    Refined to bare essence, this appeal poses only a

single question: whether, under the plan, USIC exercised its

discretion reasonably in terminating the plaintiff's benefits on

the ground    that   risk    of   relapse   cannot   constitute   a   present

disability.

          We approach this question with an understanding that our

review is deferential.        Where, as here, the administrator of an

ERISA plan is imbued with discretion in the interpretation and

application of plan provisions, its use of that discretion must be

accorded deference.     See Firestone Tire & Rubber Co. v. Bruch, 489

U.S. 101, 115 (1989).       It follows that judicial review is for abuse

of discretion.   See Conkright v. Frommert, 130 S. Ct. 1640, 1646

(2010); Firestone Tire, 489 U.S. at 115.

          In the ERISA context, this metric is equivalent to the

familiar arbitrary and capricious standard. D & H Therapy Assocs.,

LLC v. Bos. Mut. Life Ins. Co., 640 F.3d 27, 34 & n.5 (1st Cir.

2011); Cook v. Liberty Life Assur. Co., 320 F.3d 11, 17 n.7 (1st

Cir. 2003).   Whatever label is applied, the relevant standard asks

whether a plan administrator's determination "is plausible in light

of the record as a whole, or, put another way, whether the decision




                                     -7-
is supported by substantial evidence in the record."        Leahy v.

Raytheon Co., 315 F.3d 11, 17 (1st Cir. 2002) (citations omitted).2

          Even though this standard of review is deferential, we

hasten to add that there is a sharp distinction between deferential

review and no review at all.    "Applying a deferential standard of

review does not mean that the plan administrator will prevail on

the merits."   Conkright, 130 S. Ct. at 1651.   In order to withstand

scrutiny, the plan administrator's determinations must be "reasoned

and supported by substantial evidence." D & H Therapy, 640 F.3d at

35 (internal quotation marks omitted).      In short, they must be

reasonable.    See Conkright, 130 S. Ct. at 1651.

          In some cases, an inherent conflict of interest exists;

that is, the plan administrator (typically, an insurer) not only

evaluates claims but also underwrites the plan.      USIC has such a

dual role here.   See Colby II, 818 F. Supp. 2d at 377; Colby I, 603

F. Supp. 2d at 236.    This inherent conflict may be weighed as a

factor in assessing the reasonableness of USIC's decision, but its

existence does not perforce alter our standard of review.        See

Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 115, 117 (2008).




     2
      Where applicable, the abuse of discretion standard binds all
reviewing courts, whether district or appellate, in the evaluation
of a plan administrator's determinations. Accordingly, we review
de novo the district court's own assessment of USIC's decision.
See Leahy, 315 F.3d at 17-18.

                                 -8-
          Against this backdrop, we turn to the plaintiff's claim.3

The case for coverage is straightforward.         The plan contains an

"occupation test." The scope of coverage under the occupation test

is set out in simple terms.          The plan covers an "injury" or

"sickness" that requires a claimant to "be under the regular care

and attendance of a doctor, and prevents [her] from performing at

least one of the material duties of [her] regular occupation"

(emphasis in original).     Coverage pursuant to this metric applies

to the first 36 months of a period of disability, subsequent to a

90-day waiting period.4

          For purposes of this test, the plaintiff's "regular

occupation" is that of "physician."         The issue in this case,

therefore,   relates   to   the   plaintiff's   ability   to   work   as   a

physician.   See Colby I, 603 F. Supp. 2d at 237-38.            Under the

plan, the material duties of that position include working full-

time (at least 45 hours per week), reviewing and evaluating medical

records, diagnosing patients' medical conditions, "[e]xpress[ing]




     3
      In our review of this matter, we focus on opioid dependence.
Although the plaintiff's application for LTD benefits cited a
number of grounds in addition to opioid dependence, the district
court rejected these other grounds.       The plaintiff has not
challenged this ruling.
     4
       The district court found the plaintiff ineligible for LTD
benefits past this 36-month span pursuant to the policy's "Any
Gainful Occupation" test. See Colby II, 818 F. Supp. 2d at 384.
The plaintiff has not challenged this finding on appeal.

                                   -9-
an opinion on or prescrib[ing], diagnostic measures and treatment,"

and recording and reporting facts and findings.5

            The definitions contained in the plan make clear that

substance abuse, dependence, and addiction — like mental illness

more generally — are conditions that may give rise to "sickness"

within the purview of the plan.      The plaintiff says that during the

relevant period she suffered from opioid dependence and addiction,

remained under the regular care of a series of doctors, and faced

such a significant risk of relapse that she could not perform one

or more of the material duties of her customary occupation.           This

risk of relapse was particularly acute because returning to work as

a physician would afford her easy access to opioids and other

addictive substances.

            Although   there   is    evidence     pointing   in   different

directions, the record generally suggests that the plaintiff was at

a   high   risk   of relapse   into opioid      dependence   following her

discharge from inpatient care.6      Her attending physician at Talbott


      5
       Although USIC says that anesthesiologists, as compared to
physicians generally, have an increased exposure to opioids, its
initial motion for judgment on the record asserted that "any
difference between job classification really does not matter"
because "risk of relapse . . . is not a proper basis for a
disability claim." Its later motion did not back away from this
assertion.   Thus, we need not inquire into the effect of the
differing   levels  of   opioid  temptation  (if   any)  between
anesthesiologists and other physicians.
      6
       The district court repeatedly used the phrase "substance
abuse." See, e.g., Colby II, 818 F. Supp. 2d at 369; Colby I, 603
F. Supp. 2d at 226, 238. USIC seizes upon this awkward locution,

                                    -10-
recommended that she should "not return to the practice of medicine

for six months to allow her to continue to work on her recovery."

The plaintiff followed this advice and entered into a three-year

contract with Physician Health Services (PHS),7 which required her,

among other things, to abstain from alcohol and drugs, submit to

random urine screens, meet with a therapist (once or twice per

month), attend a weekly support group, and submit to monitoring by

a physician.

           The   plaintiff's   risk     of   relapse   was   not   merely

theoretical.     In perhaps the most striking actualization of this

risk, the plaintiff was arrested in May of 2005 — some six months

after her departure from Talbott — for driving under the influence

of   alcohol.    This   incident constituted    a relapse    within   the

parameters of her PHS contract and precipitated the execution of a

new contract (which restarted the three-year clock).




directing our attention to the difference between substance abuse
and substance dependence.     We agree that substance abuse and
substance dependence are distinct conditions, see Diagnostic &
Statistical Manual of Mental Disorders 191-99 (4th ed., text rev.
2000), but any error in this regard was harmless. A diagnosis of
substance dependence necessarily preempts a diagnosis of substance
abuse, id. at 198, and the record makes manifest that the plaintiff
was appropriately diagnosed with the former condition.
      7
       According to its website, PHS "is a non-profit corporation
founded by the [Massachusetts Medical Society] that provides
confidential consultation and support to physicians, residents and
medical students facing health concerns related to: Alcoholism[,]
Substance abuse[,] Behavioral or mental health issues[, and]
Physical illness."

                                 -11-
               Here, moreover, the plaintiff's opioid dependence did not

exist in a vacuum; instead, it was part of a constellation of

factors, including back pain and various mental health disorders.

See Colby I, 603 F. Supp. 2d at 238.            Copious evidence, including

statements by her therapist, Patricia Dell-Ross, linked her opioid

dependence to her back pain, her turbulent personal life, and the

stresses of her job.8           Her professed inability to return to work

thus       contemplated   not    only    enhanced    physical   and   logistical

exposure to her drug of choice but also the likely exacerbation of

other triggering conditions.              Cognizant of this nearly perfect

storm, Dell-Ross, in a letter dated January 30, 2007, predicted

that, should the plaintiff return to work, her "access to opiates,

. . . combined with the usual and unusual stressors of everyday

life and work would make her relapse almost inevitable."

               The record reflects that, due largely to the risk of

relapse, a number of medical experts agreed that the plaintiff

remained disabled for at least some period of time following her

discharge      from   Talbott.      On    November    1,   2005,   Dr.   Alan   A.

Wartenberg wrote that "to a reasonable degree of medical certainty,

[] Dr. Colby is at high risk of relapse should she return to the



       8
        The term "turbulent personal life" is hardly an
overstatement. For example, during the 2005-2007 time frame, the
plaintiff's mother-in-law (with whom she was close) died of cancer;
her mother drowned in a hotel bathtub; and her abusive ex-husband,
after attempting to interfere with her custody of their twin
daughters, died of a heroin overdose.

                                         -12-
practice of anesthesia, or to any situation where she could access

anesthetic opioids." The plaintiff, he added, "appears to still be

in significant denial and minimizes the level of her dependency and

the dangers associated with her drug use."                 In the same vein, Dr.

Marcus   J.       Goldman   wrote     that    the   plaintiff      had    psychiatric

functional incapacity from July 2004 through the end of 2005 and

that her "risk of relapse . . . was significant."                       As such, "she

could not work from July 2004 through to December 2005."                     So, too,

Dr. William B. Land wrote that the plaintiff's "combination of []

psychiatric and physical conditions [including opioid dependence]

rendered      her    unable      to   perform     the   duties    not     only    of   an

anesthesiologist, but also for a physician generally given the

access to opio[i]ds" during the period from July of 2004 through

the last date for which Dr. Land had access to the plaintiff's

medical records (December of 2007).                 He noted that the plaintiff

"appeared to have numerous psychosocial stressors which would have

precipitated a relapse," including "severe and disabling back

pain."     Working full-time, he explained, "would clearly increase

[the plaintiff's] risk of relapse," and "[h]er strong attraction to

her drug of choice (Fentanyl) would distract her and preclude her

from conducting her essential duties."

              A   number    of    allied     professionals       agreed    with   these

assessments.        For example, Dr. Milton Jay, Ed.D., wrote that the

plaintiff had a "moderate severity relapse risk profile" such that


                                           -13-
she did not have "functional capacity for returning to work" until

June of 2006.         Factors increasing her risk of relapse included

denial    of    her   dependence;    relapse     to    alcohol;   an   obsessive-

compulsive personality trait; and a history of major depression,

dysthymia, and post-traumatic stress disorder.

               The overwhelming weight of this evidence indicates that

the plaintiff was, at least for some appreciable time after leaving

Talbott, at a very significant risk of relapse.                It might have been

possible for USIC to limit the period of disability by arguing that

this risk progressively diminished over the 36-month period.                      But

USIC eschewed this possibility before the district court.                  It took

a   categorical       approach,    steadfastly    maintaining      that    risk    of

relapse, whatever the degree, could not constitute a current

disability under the plan.           For example, its initial motion for

judgment on the record posited that "a mere risk of relapse into a

prior, self-controlled condition is not . . . [a] condition that

would preclude the plaintiff from working in her occupation."9

               Even after the district court remanded for the specific

purpose   of     allowing   USIC    to   find    the   facts    relating   to     the

significance of the risk of relapse over time, see Colby I, 603 F.



      9
       To be sure, USIC observed at one point that the plaintiff
had failed to establish a "significant probability of relapse."
This observation, however, was little more than a throwaway,
unaccompanied by any attempt at either differential factfinding or
developed argumentation. We therefore regard the observation as
secondary to USIC's categorical approach.

                                         -14-
Supp. 2d at 246-47, USIC stuck to its guns.                While it collected

some    additional   medical    evidence,     it   continued      to    view   that

evidence through the prism of its insistence that a risk of

relapse, no matter how grave, could not constitute a current

disability.

              On appeal, USIC reiterates this single-minded insistence

but couches its argument in somewhat different phraseology.                      It

says that the plaintiff did not provide "objective proof" of a

disability and cites Boardman v. Prudential Insurance Co., 337 F.3d

9 (1st Cir. 2003), for the proposition that, when such objective

proof    is   lacking,   a   denial   of   benefits   is    not    an    abuse   of

discretion, see id. at 16-17 n.5.            But this change in phraseology

does not herald a change in substance.             Cf. William Shakespeare,

Romeo and Juliet act 2, sc. 2 (1595) ("[T]hat which we call a rose

[b]y any other name would smell as sweet[.]"). USIC collapsed this

"objective proof" argument on itself when it noted that no such

objective proof could exist because the plaintiff "admittedly was

not actively addicted on or after November 20, 2004."                  Appellant's

Br. at 26. USIC then reaffirmed its categorical approach asserting

that, "a doctor's opinion that there is a high probability of

relapse is not objective or even reliable evidence of a current

disability."      Appellant's Reply Br. at 13.             So viewed, USIC's

defense remains the same as the one that it offered in the district




                                      -15-
court: that a risk of relapse, even if significant, cannot ground

a claim for LTD benefits under the policy.

          We readily acknowledge that the caselaw is mixed as to

the viability of such a defense. Compare, e.g., Stanford v. Cont'l

Cas. Co., 514 F.3d 354, 360 (4th Cir. 2008) (upholding insurer's

denial of LTD benefits to Fentanyl-addicted nurse anesthetist),

with, e.g., Kufner v. Jefferson Pilot Fin. Ins. Co., 595 F. Supp.

2d 785, 787-88 (W.D. Mich. 2009) (overturning insurer's denial of

continuing    LTD    benefits   to     opioid-   and    alcohol-dependent

anesthesiologist).    We conclude that the defense is not viable in

this case: given the language of the plan, categorically excluding

risk of relapse as a source of disability is simply unreasonable.

          To begin, the language of the plan admits of no such

categorical bar.     It does not mention risk of relapse, let alone

exclude risk of relapse as a potential basis for a finding of

disability.   This silence is telling in an ERISA case because the

discretion of a plan administrator is cabined by the text of the

plan and the plain meaning of the words used.          See Harris v. Harv.

Pilgrim Health Care, Inc., 208 F.3d 274, 277-78 (1st Cir. 2000)

(explaining that "the plain language of an ERISA plan must be

enforced in accordance with its literal and natural meaning"

(internal quotation marks omitted)).         Plucking an exclusion for

risk of relapse out of thin air would undermine the integrity of an

ERISA plan.


                                     -16-
              In an effort to turn dross into gold, USIC suggests that

the   plain    meaning   rule   actually    operates   in   its    favor.   It

emphasizes that the plan's language is crafted in the present

indicative tense: a claimant is disabled if a sickness "prevents"

her from performing one of the material duties of her regular

occupation.      Because a risk of relapse is a speculative future

possibility, USIC's thesis runs, the use of this present indicative

verb perforce excludes risk of relapse.

              This alchemy is clever but unavailing.         Its primordial

flaw is that USIC has persistently refused to consider whether the

plaintiff was presently disabled through risk of relapse.              Rather,

it has assumed that she could not be disabled after her release

from Talbott because she was not still experiencing the effects of

opioid dependence.       This assumption carves out an exclusion from

coverage that is nowhere expressed in the plan itself.             In an ERISA

plan, exclusions from coverage are not favored, cf. B & T Masonry

Constr. Co. v. Pub. Serv. Mut. Ins. Co., 382 F.3d 36, 39 (1st Cir.

2004) (explaining that, under Massachusetts law, any ambiguity in

an insurance policy exclusion "must be construed strictly against

the insurer"), and the employer (or an insurance company that

stands   in     the   employer's   shoes)    must   spell    out    exclusions

distinctly.      Importing into an ERISA plan an unwritten proviso

categorically excluding risk of relapse as a basis for disability

undercuts a plan administrator's "higher-than-marketplace quality"


                                    -17-
obligation to use its discretion to process claims "'solely in the

interests of the participants and beneficiaries' of the plan."

Glenn, 554 U.S. at 115 (quoting 29 U.S.C. § 1104(a)(1)); see

Kufner, 595 F. Supp. 2d at 796-97.

            Here, moreover, there is no principled basis for implying

the    exclusion   that   USIC   seeks   to   read   into   the    plan.      The

provisions of an ERISA plan must be read in a natural, commonsense

way.    See Harris, 208 F.3d at 277-78; Rodriguez-Abreu v. Chase

Manhattan Bank, 986 F.2d 580, 586 (1st Cir. 1993).             We think it is

a commonsense proposition that a substance-dependent individual's

risk of relapse can swell to a critical mass of disability.                   See

Price v. Disability RMS, No. 06-10251, 2008 WL 763255, at *17 &

n.2, *21 (D. Mass. Mar. 21, 2008) (recognizing, in a case in which

a urologist was claiming LTD benefits, that a risk of relapse into

substance abuse might be so significant as to warrant a finding of

total disability).        The unwritten textual exclusion that USIC

advocates flies in the teeth of this commonsense proposition.

            The    argument   for   an   unwritten   textual      exclusion   is

especially weak because risk of relapse is not a concept peculiar

to the realm of substance abuse and dependence.             It is a critical

aspect of many types of physical and mental disability. See, e.g.,

Lasser v. Reliance Standard Life Ins. Co., 344 F.3d 381, 391-92 &

n.12 (3d Cir. 2003) (finding arbitrary and capricious insurer's

denial of LTD benefits to orthopedic surgeon at risk of additional


                                     -18-
heart attacks).     For example, an air traffic controller with a

seizure disorder may be totally disabled with respect to her

regular occupation because the radar illumination and the runway's

flickering lights put her at grave risk of convulsive episodes. It

is not that she is physically unable to go through the motions

required by an air traffic controller's job but, rather, that her

risk of relapse is prohibitively impairing and thus becomes, for

all practical purposes, a current disability.

          Our conclusion that there is no basis for importing an

unwritten textual exclusion for risk of relapse into the plan finds

solid support in Judge Wilkinson's dissenting opinion in Stanford.

That case involved a very similar situation: the claimant, a nurse

anesthetist, suffered from substance addiction to Fentanyl, and LTD

benefits were initially paid.         Stanford, 514 F.3d at 355-56.

Eventually,    however,   the   parties   quarreled   over   whether   the

claimant actually had to undergo a relapse in order to maintain his

entitlement to benefits.    See id. at 359.    The panel majority said

that he did.      Id.     Judge Wilkinson disagreed; in his view,

requiring the claimant either "to relapse into addiction or lose

his benefits would [] thwart the very purpose for which disability

plans exist: to help people overcome medical adversity if possible,

and otherwise to cope with it."           Id. at 362 (Wilkinson, J.,

dissenting).




                                  -19-
            USIC's denial of LTD benefits is unreasonable in yet

another way: it creates a perverse incentive.               Declaring the

plaintiff fit for her usual occupation immediately upon her release

from Talbott would, if the plaintiff acted in accordance with that

declaration, not only put her at risk but also threaten to endanger

her patients.       As another court stated in an analogous case,

denying benefits to an anesthesiologist "unless and until . . . an

actual    relapse   of   []   narcotics   addiction   [occurs]   .   .   .   is

untenable given the serious risk this poses to public health and

safety."     Kufner, 595 F. Supp. 2d at 796.             The court below

recognized this danger, see Colby I, 603 F. Supp. 2d at 243-44, and

so do we.

            Let us be perfectly clear.      Our holding today is narrow.

It pivots on a fusion of the plain language of the plan and USIC's

all-or-nothing approach to its benefits determination.           USIC could

have written into the plan an exclusion for risk of relapse, but it

did not choose to do so.          Without such a written exclusion in

place, we believe that USIC acted arbitrarily and capriciously in

refusing to consider whether the plaintiff's risk of relapse

swelled to the level of a disability.           A benefits determination

cannot be "reasoned" when the plan administrator sidesteps the

central inquiry.10


     10
        The district court painted with a much broader brush,
holding that USIC had unlawfully discriminated between physical and
mental conditions. See Colby II, 818 F. Supp. 2d at 378-79. We

                                    -20-
            We are keenly aware that the only court of appeals to

have considered this precise issue has — albeit in a two-to-one

decision — reached a contrary conclusion.        See Stanford, 514 F.3d

354.   We do not cavalierly part company with a sister circuit.

When all is said and done, however, we have "an obligation to

engage independently in reasoned analysis," In re Korean Air Lines

Disaster of Sept. 1, 1983, 829 F.2d 1171, 1176 (D.C. Cir. 1987);

and here, the desire to achieve uniformity must give way to the

need to ensure that plan administrators handle claims reasonably.

            There is one loose end with respect to coverage.           The

plan provides, in part, that if a claimant "can perform the

material    duties   of   [her]   regular   occupation   with   reasonable

accommodation(s)," she "will not be considered disabled" (emphasis

in original).    In a letter to the plaintiff dated March 25, 2010,

USIC for the first time suggested that it would have been "a

reasonable work accommodation" for another healthcare professional

to monitor and supervise the plaintiff's exposure to opioids, thus

permitting the plaintiff to return to work.        This suggestion came

too late.

            USIC denied continuing LTD benefits to the plaintiff in

July of 2005.   At that point, less than one-quarter of the 36-month

benefit period had elapsed.         USIC, however, did not mention a

possible accommodation until more than four years later.           In the


take no view of this reasoning.

                                    -21-
interim, the district court had decided Colby I and remanded to the

plan administrator for reconsideration of a specific point. Having

failed to suggest the accommodation at a time when it might have

forestalled the accrual of benefits and allowed the plaintiff to

return to work, USIC cannot raise the reasonable accommodation

defense now.11   Cf. Valle-Arce v. P.R. Ports Auth., 651 F.3d 190,

200 (1st Cir. 2011) (explaining that employer's unwarranted "delay

may amount to a failure to provide reasonable accommodations" under

Americans with Disabilities Act); Glista v. Unum Life Ins. Co., 378

F.3d 113, 128-32 (1st Cir. 2004) (barring insurer from relying on

particular basis for denying LTD benefits that was not communicated

to claimant during internal review process).

           This leaves the question of remediation.           The district

court awarded the plaintiff "retroactive LTD benefits for the

initial   thirty-six   month   period    of   her   disability,   less   any

benefits already received."      Colby II, 818 F. Supp. 2d at 384.

USIC questions this remedial order.           Our review is for abuse of

discretion.   Cook, 320 F.3d at 24.

           A district court enjoys considerable latitude in the

selection of a remedy in an ERISA case.             Buffonge v. Prudential

Ins. Co., 426 F.3d 20, 31 (1st Cir. 2005); Cook, 320 F.3d at 24.


     11
       The district court precluded USIC from raising its proposed
reasonable accommodation on the ground that USIC did not comply
with its internal guidelines regarding the vetting of such
accommodations. See Colby II, 818 F. Supp. 2d at 383. We do not
reach this issue.

                                  -22-
The retroactive reinstatement of benefits is often an appropriate

outcome.   See, e.g., Cook, 320 F.3d at 24.             Sometimes, however, it

may be more appropriate for the court to defer to the plan

administrator and remand for further proceedings.                     See, e.g.,

Buffonge, 426 F.3d at 31-32.           The choice of remedy depends on the

circumstances of the particular case.

           In this instance, the district court did not abuse its

discretion in awarding retroactive benefits.                   It already had

remanded the case once, to no avail.                  While a court should be

respectful of a plan administrator's prerogatives, it is not

obliged to make an endless series of remands.                Cf. Cook, 320 F.3d

at 24 (explaining that "the variety of situations is so great as to

justify considerable discretion on the part of the district court"

in   deciding    between    remand     and    retroactive     reinstatement    of

benefits).      Here, the court afforded USIC an opportunity to cure

the defects      in   its   original    determination.        Given   that    USIC

squandered that opportunity, we cannot fault the court's subsequent

decision to take the bull by the horns and bring this long-

festering matter to a conclusion.

           The amount of benefits scarcely can be questioned.                  On

this record, awarding a full 36 months of benefits flowed naturally

from   USIC's    all-or-nothing        defense   of    the   case.     USIC   has

consistently sought to construct a dichotomy, insisting that the

plaintiff was disabled while she was actively abusing Fentanyl and


                                       -23-
receiving inpatient care, but not disabled thereafter. In light of

USIC's unfounded position and the medical evidence showing a

significant risk of relapse, we cannot say that the district court

abused its discretion in awarding a full 36 months of LTD benefits.

            There is one more leg to our journey. The district court

awarded the plaintiff attorneys' fees (including costs) because she

prevailed on her ERISA claim.     See Colby II, 818 F. Supp. 2d at

385; Colby I, 603 F. Supp. 2d at 246-47; see also Colby v. Assurant

Emp. Benefits, 635 F. Supp. 2d 88, 100 (D. Mass. 2009) (quantifying

interim fee award).    USIC contests the fee award.

            By statute, the district court has discretion to award

attorneys' fees to a prevailing plaintiff in an ERISA benefit-

denial case. See 29 U.S.C. § 1132(g)(1). USIC's disagreement with

the fee award is premised exclusively on its insistence that the

underlying award of benefits was arbitrary and capricious. Because

we have upheld the underlying benefits determination, see text

supra, we reject USIC's challenge to the fees.

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

we uphold the judgment of the district court.



Affirmed.




                                -24-